

117 HR 3338 IH: Enhanced Whistleblower Engagement Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3338IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Connolly (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Lynch, Mr. Danny K. Davis of Illinois, Mr. Raskin, Ms. Norton, Mr. Khanna, and Ms. Porter) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Inspector General Act of 1978 to modify requirements with respect to whistleblower complaints made by employees of an Office of Inspector General, and for other purposes.1.Short titleThis Act may be cited as the Enhanced Whistleblower Engagement Act.2.Office of Inspector General whistleblower complaints(a)Whistleblower protection coordinatorSection 3(d)(1)(C) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in clause (i), in the matter preceding subclause (I), by inserting , including employees of that Office of Inspector General after employees; and(2)in clause (iii), by inserting (including the Integrity Committee of that Council) after and Efficiency.(b)Council of the inspectors general on integrity and efficiencySection 11(c)(5)(B) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking , allegations of reprisal, and inserting the following: and allegations of reprisal (including the timely and appropriate handling and consideration of protected disclosures and allegations of reprisal that are internal to an Office of Inspector General).